DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                July Term 2014

          AMELIA ARZOUMANIAN and MARK P. ARZOUMANIAN,
                           Appellants,

                                      v.

  CLEARVUE OPPORTUNITY XV, LLC, LITTON LOAN SERVICES and
             U.S. BANK NATIONAL ASSOCIATION,
                         Appellees.

                                Nos. 4D13-3317
                                and 4D13-4076

                                [July 23, 2014]

   Consolidated appeal of a non-final order and petition for writ of
prohibition from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. CACE03-
01122(18).

      Amelia Arzoumanian and Mark P. Arzoumanian, North Palm Beach, pro
se.

  Roger A. Kelly of Rush, Marshall, Jones and Kelly, P.A., Orlando, for
Appellee, Clearvue Opportunity XV, LLC.

PER CURIAM.

  In this consolidated appeal, we deny the petition for a writ of prohibition
and, finding no reversible error, affirm the non-final order on appeal.

LEVINE, CONNER, and KLINGENSMITH, JJ., concur.

                            *          *          *

      Not final until disposition of timely filed motion for rehearing.